DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation " the first data line " in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation " the second data line " in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation " the first subpixels " in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation " the second subpixels " in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
9.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.      Claim(s) 1-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al  (US 20200118494 A1).
                Regarding Claims 1, 8, 17, Park et al teaches a transparent display panel (Fig.13; Paragraph 0226), comprising: a plurality of subpixel rows arranged in parallel along a first direction (Fig.13; Paragraph 0039-0048, 0226-0251), each of the plurality of subpixel rows comprising a plurality of subpixels, the plurality of subpixels in each subpixel row arranged in parallel along a second direction (Fig.13; Paragraph 0039-0048, 0226-0251);

a plurality of signal line groups (Paragraph 0069, 0116-0120), passing through the plurality of subpixel rows, one signal line group provided at an interval of at least two subpixels in the plurality of subpixel rows, each subpixel row divided into a plurality of areas by the plurality of signal line groups, the plurality of areas being different in area (Fig.13; Paragraph 0069, 0116-0120, 0226-0251).

                Regarding Claims 2, 10, Park et al teaches the transparent display panel, wherein the signal line group further comprises a third data line and an area located in each subpixel row and between two adjacent signal line groups further comprises a third subpixel, wherein the third data line of the signal line group connects to the third subpixels at one side of the signal line group. (Paragraph 0040, 0064-0073, 0082-0093, 0116-0128, 0160-0165).

                Regarding Claims 3, 11, Park et al teaches the transparent display panel, wherein the signal line group further comprises a first voltage line and a second voltage line (Figs. 3-4; Paragraph 0141-0149, 0165), wherein the first voltage line and the first data line of the signal line group connect to same first subpixels, and the second voltage line and the second data line of the signal line group connect to same second subpixels. (Figs. 3-4; Paragraph 0064-0073, 0082-0093, 0141-0165).

                Regarding Claims 4, 6, 12, 15, Park et al teaches the transparent display panel, wherein two gate lines are provided at an interval of two subpixel rows, wherein one of the two gate lines connects to the subpixel row at one side of the two gate lines, and the other one of the two gate lines connects to the subpixel row at the other side of the two gate lines; wherein when one gate line is provided at an 

                Regarding Claims 5, 9, 13, 18, Park et al teaches the transparent display panel, wherein the signal line group comprises a first data line and a second data line, an area located in each subpixel row and between two adjacent signal line groups comprises a first subpixel and a second subpixel, the first data line and the second data line of the signal line group connect to the first subpixels and the second subpixels at a same side of the signal line group, respectively. (Paragraph 0040, 0064-0073, 0082-0093, 0160-0165).


                Regarding Claims 7, 16, Park et al teaches the transparent display panel further comprising:
a plurality of ground lines, one ground line provided at an interval of one subpixel row; or the plurality of ground lines passing through the plurality of subpixel rows, and one ground line provided at an interval of one subpixel in the plurality of subpixel rows. (Paragraph 0155-0161; 0226-0251).



12.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622